DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Chad J. Billings on 02/10/2021.

Examiner’s Amendments are as follows:
Replace claim 1, as follows:
A securities character-number checking apparatus including an imaging device that is configured to capture images of serial numbers printed on a plurality of securities printed on a printing sheet, 
a CPU that is configured to judge whether or not the serial numbers printed on the securities are acceptable based on image data captured by the imaging device, and
a memory that is configured to store an allowable value among a plurality of allowable values for positions of the serial numbers and a reference position, 
the plurality of allowable values being respectively set in accordance with positions of the securities on the printing sheet, the plurality of allowable values increasing from a leading edge side toward a trailing edge side of the printing sheet, wherein 
.


Allowable Subject Matter
Claims 1-4, are allowed.

Reasons for Allowance
This communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 02/05/2021), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kano (US PGPUB 2009/0202134 A1) reference discloses a print inspecting apparatus which inspects characters printed on a form or sheet by a printer.
Matsutake (US PGPUB 2005/0186002 A1) reference discloses a technique for conducting an inspection by picking up an image of a print such as a character string and a mark including at least a character and processing the obtained image by computer thereby to determine whether the particular character string has a print defect or not.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633